DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Related Applications
The examiner has consulted with the prosecution histories of related applications PCT/CN2020/117992 and CN-2020-10659823.  All references cited and actions contained within those applications as of 08/24/2022 have been considered by the examiner, however the references will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references pr 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kliem (DE 10-2004-059-844 A1, English machine translation attached) in view of Eddington et al (US Patent 9,518,566 B2).
With regard to claim 1: Kliem discloses in Figure 1 a driver assembly 100 for driving a moving component (carriage element 40) which includes a motor configured to provide a driving force (see ¶0033) a transmission portion connected to an output terminal of the motor (ball screw 10), an execution portion 11 which movably cooperates with the transmission portion.  Kliem discloses the inclusion of a pair of shape-changing actuators 21 and 23, positioned to connect the moving portion to the execution portion such that the moving component is capable of being slidably connected to the transmission portion yet spaced away from the execution portion (see ¶0034 describing movement of the moving component relative to the execution portion by actuation of the shape-changing actuators).  In Kliem the motor is capably of driving the transmission portion to lead the execution portion to move along a first direction (screw drive axis 12) in which a manner that the moving component is driven by the connection of the moving portion to the shape-changing actuator (which is connected to the execution portion) to move in the first direction, and each of the shape-changing actuators is configured to also drive the moving component to move along the first direction relative to the execution portion upon the application of an external electric signal (see ¶0034).
Kliem discloses that the shape-changing actuators may be formed of shape-memory alloy (SMA) (see ¶0019) but does not give details of the actuator structure in this configuration.  Thus Kliem does not disclose that the shape-changing actuators are formed of a “shape memory alloy wire” as claimed.
The use of a plurality of wires of shape memory alloy, controlled by the application of external electrical signal which can heat the wires, is known in the prior art as an advantageous way to implement a SMA actuator due to the speed at which the thin wires can change temperature.  See for example the teachings of Eddington column 6 lines 1-8.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the actuator of Kliem to use a plurality of SMA wires as the SMA actuator due to the prior art teaching that such wires allow for rapid heating and cooling of the shape memory alloy.

With regard to claim 2: In Kliem the actuators are arranged such that the change in length of the actuator is parallel to the first direction.  In the combination it would have been obvious to a person having ordinary skill in the art at the time of filing to maintain this parallel arrangement to allow for the moving component to be moved along the first axis by the expansion and contract of the SMA wires without any intervening mechanical structure to change the direction of the applied force(s).

With regard to claim 5: The actuators of Kliem are disclosed as having a first fixed end (the end connected to the moving component via strut 26), a second fixed end (the end connected to the execution portion) and an intermediate section between the first fixed end and the second fixed end (which comprises the bulk of the actuator active material). In the combination a person having ordinary skill in the art at the time of filing would have found it obvious to maintain this arrangement when implementing the SMA actuators in order to retain the advantages noted in ¶0024 of Kliem.

With regard to claim 6: As drawn Kliem is shown as having a first mounting base (strut 26) to which the first fixed end is attached and a second mounting base (unlabeled struct to which element 11 can be seen attached to in Figure 1) to which the second fixed end is attached. 

With regard to claim 7: Kliem discloses the inclusion of two actuators, 23 and 21, and a person having ordinary skill in the art at the time of filing would have found it to be obvious to retain the dual actuator arrangement when using the disclosed substitution of SMA actuators for the piezoelectric actuators in order to retain the benefits of symmetrical arrangement discussed in ¶0024.  This configuration results in the presence of at least two SMA wires (one for actuator 21, and a second for actuator 23).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kliem and Eddington in further view of Hara et al (US Patent 6,434,932 B2).
With regard to claim 3: Kliem does not disclose that the driver assembly further includes a detection member configured to detect whether the moving component needs to be moved and a control member configured to control, based on the detection results, the external electrical signal to energize or deenergize the SMA wire and to control a magnitude of a current flowing through the SMA wire.
Hara teaches that when using a SMA based actuator it is useful to provide a position sensor (as25 and a27 for each of actuators a24 and a26) and a thermal sensor and use the outputs thereof to modify the current supplied to the SMA actuator.  This allows for accurate driving of the assembly even when the performance of the SMA actuator changes due to temperature variations, see column 13 lines 43-60.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the combination of Kliem and Eddington to have the sensing and control system arrangement of Hara in order to provide for accurate positioning of the moving component even if environmental temperature varies.

With regard to claim 4: Kliem and Eddington do not teach the inclusion of an elastic member between the moving component and the execution portion.
Hara teaches including an elastic member between the driven element and the structure located at the other end of the SMA actuator in order to provide a restorative force and allow for movement in both directions along the axis of movement (see explanation in column 8 lines 41-66).  Hara indicates that this configuration may be used in place of a configuration where two opposed SMA wires control the position, which is the configuration used in Eddington. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the driver of the combination of Kliem and Eddington to have an elastic element (a bias spring) between the moving member and the execution portion to provide a restorative force against the contract direction of the SMA allow and enable the SMA actuator portion of the driver assembly to return to an extended position when the current supplied to the SMA wire is discontinued and the SMA wire relaxes.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kliem and Eddington in further view of Ishikawa et al (US Patent 8,743,267 B2) and Shim et al (US Patent 10,330,886 B2).
With regard to claim 8: In Kliem the driver assembly is not disclosed as being used in a particular application, only being taught as being used in a generic high-precession movement system, see ¶0002 and ¶0009.  Thus Kliem does not teach that the driver assembly is part of a camera module as claimed, the camera module including a lens group with lens batter and camera lens within the lens barrel, the camera lens having a fixed lens assembly and a movable lens assembly with the movable lens assembly being the moving component of the driver assembly such that the driver assembly is configured to move the movable lens along an optical axis parallel with the first direction.
The prior art however indicates that cameras are known as requiring both high precision fine positioning and large movement ranges to move the movable focusing lens within a lens barrel, and teaches the use of nested actuators (with one actuator moving another actuator which is between the first actuator and the movable lens).  Such a teaching includes that of Ishikawa Figure 5 which shoes a lens barrel that houses a fixed lens unit 43 and a movable lens unit 41, and shows a pair of actuators 18b and 19b used to drive the focusing lens in course and fine steps, respectively.  See column 7 lines 22-67 discussing the structure of the lens and column 8 lines 31-50 describing the operation and speed/precision advantages such an arrangement gives.  The prior art also indicates that a combination of threaded screw and SMA actuator may be used to drive a lens in a camera module, with the screw drive providing rough positioning and the SMA actuator providing fine positioning.  See Shim Figures 8A-8B showing the two movements, column 7 lines 31-47 discussing how the fine second actuator allows for additional precision while retaining high speed movement capabilities, and column 8 lines 23-34 indicating that the fine second actuator may be a SMA actuator.
Taken together the prior art indicates that a person having ordinary skill in the art at the time of filing would have found it obvious to use the driving apparatus of the combination of Kliem and Eddington as a drive unit within a camera module, with the driving apparatus moving the moving focusing lens with a lens barrel and relative to a fixed lens, because the prior art indicates that cameras benefit from the combination of large movement range and high precision that the driver assembly of Kliem and Eddington are taught as possessing and the prior art indicates that similar driving assemblies have been used in camera systems to achieve enhanced operation (indicating to said person a very high likelihood that the combination would result in success).

With regard to claim 10: The prior art of Ishikawa and Shim both indicate that the camera module should be integrated within an electronic device which has an image capturing function (in Ishikawa an interchangeable lens digital camera system is shown; in Shim a “point and shoot” style digital camera is shown, although Shim does indicate that the camera module may be integrated as part of a very wide variety of other electronic devices in column 4 lines 41-53).  A person having ordinary skill in the art at the time of filing would have found it obvious to configure the camera module of the combination as applied to claim 8 above to be incorporated within the housing of an electronic device in order to protect the camera module while allowing user of the electronic device to take advantage of the imaging functionality provided by the camera module.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose, nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations in a camera module or electronic device which incorporates a camera module.  The prior art does not teach configurations where an extending portion extends out of a lens barrel to interface with a driving system such as the one claimed.  Instead the prior art generally teaches towards placement of the drive assembly within the confines of the lens barrel in order to keep the entire lens drive arrangement contained within the footprint of the lens barrel.  See for example Eddington column 6 lines 1-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A variety of prior art camera systems include diverse drive types for the camera lens, but in the majority of these configurations the different drive systems drive the lens to move along different axis, such as shown in Matsushima et al (JP 2018-120072 A).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852